         Case 1:18-cv-05792-PAE Document 122 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 AMERICAN COUNCIL OF THE BLIND OF
 NEW YORK, INC., MICHAEL GOLFO, and
 CHRISTINA CURRY, on behalf of themselves
 and all others similarly situated,

                                          Plaintiffs,

                         v.

 CITY OF NEW YORK, NEW YORK CITY                                             18 Civ. 5792 (PAE)
 DEPARTMENT OF TRANSPORTATION,
 BILL DE BLASIO, in his official capacity as                                       ORDER
 Mayor of the City of New York, and POLLY
 TROTTENBERG, in her official capacity as
 Commissioner of the New York City Department
 of Transportation,

                                          Defendants.



PAUL A. ENGELMAYER, District Judge:

        On October 2, 2020, the Court held argument in this case. At argument, the Court

solicited the parties’ views on the applicability, if any, of the statute of limitations to plaintiffs’

claims regarding defendants’ past alterations to traffic and crossing signals. To provide the

parties with a full and fair opportunity to be heard on this issue, defendants are hereby directed to

file a letter by Friday, October 9, 2020, not to exceed three pages, setting forth their views on the

application of any statute of limitations to plaintiffs’ alteration claims. Plaintiffs shall file a

response, also not to exceed three pages, by Friday, October 16, 2020.
       Case 1:18-cv-05792-PAE Document 122 Filed 10/05/20 Page 2 of 2




      SO ORDERED.


                                            PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: October 5, 2020
       New York, New York
